Citation Nr: 0730999	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that more nearly approximates deficiencies in most 
areas than total impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in November 2004, prior to its initial adjudication of 
the claim.  Although this letter did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the appellant has not been provided notice with 
respect to the effective-date element of his claim, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating is 
not warranted for the veteran's PTSD.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In an October 2001 rating decision the veteran was granted 
service connection for PTSD and assigned a 50 percent 
disability rating, effective January 29, 1999.  An increased 
rating of 70 percent was assigned in a July 2003 rating 
decision, effective December 30, 2002.  The veteran's current 
claim for an increased rating was received in November 2003.

Outpatient treatment records from the VA Medical Center show 
that the veteran attended group therapy sessions.  He 
reported experiencing nightmares and flashbacks, but was 
found to be cognitively intact.  In August 2003 the veteran 
stated that he was not able to work due to his PTSD symptoms 
and a Global Assessment of Functioning (GAF) score of 48, 
consistent with serious symptoms, was assigned.  In July 2005 
he was found to have no current suicidal ideation.  The most 
recent therapy record from September 2005 shows that the 
veteran reported that he was doing well.  

To determine the severity of his PTSD, the veteran was 
provided a VA examination in February 2004.  He was noted to 
be in acute but mild emotional stress.  His hygiene and 
grooming were good, and his speech was normal.  He was unable 
to report his home address and complained of memory problems.  
The veteran reported that he spent most of his time alone in 
his bedroom.  He had been married for 29 years and had four 
children.  He reported that he last worked eight months 
prior, and was told that he could not follow instructions.  
He appeared to have an attentional problem, and following 
cognitive testing, the examiner concluded that the veteran's 
cognitive status was very suspicious and suggested extreme 
exaggeration.  He was evasive when asked if he had suicidal 
thoughts, but did report having homicidal thoughts every day.  
The veteran also reported sleeping poorly, hearing voices and 
shadows, and experiencing nightmares.  He stated that he 
avoided crowds and had no friends.  The diagnosis was PTSD 
and a GAF score of 50 was assigned.  The examiner concluded 
that the veteran was probably severely impaired by his PTSD 
and despite his cognitive exaggerations, had probably 
experienced an increase in his PTSD.  With respect to the 
veteran's social and occupational efficiency, the examiner 
concluded that the veteran was moderately to severely 
impaired.  

The veteran was provided a second VA examination in August 
2005.  He was found to be alert, oriented, and to have normal 
speech.  His affect was angry and his thought processes were 
logical and goal-directed.  The veteran reported that he had 
been married for 30 years, had children and grandchildren, 
and that his daughters would help him by driving him places 
and fixing his medication.  He stated that he had previously 
worked as a security guard and that he had retired from the 
Department of Corrections at the age of 55.  His PTSD 
symptoms included disturbed sleep with nightmares three times 
a week, as well as hallucinations of bugs, blackbirds and 
people.  He described himself as depressed and complained of 
decreased concentration and memory.  

He was found to have no active suicidal thoughts, but he 
stated that eight months prior he had thought about jumping 
out of a window.  Although he initially denied homicidal 
thoughts, he later reported experiencing them about once a 
year.  The veteran stated that he avoided people, was 
irritable, and preferred to be by himself.  The diagnoses 
were PTSD, malingering, and a history of alcohol dependence.  
A GAF score was not assigned because the examiner concluded 
that the veteran was malingering or exaggerating his symptoms 
of mental illness and that determining the present level of 
his disability related to PTSD would require mere 
speculation.  The examiner recommended that the veteran 
undergo psychological testing due to the inconsistencies and 
concerns of potential malingering in the reporting of his 
symptoms.

The veteran was provided VA psychological testing in 
September 2005.  He was well-dressed and appropriately 
groomed for the appointment.  He had poor eye contact, but 
was alert and oriented and demonstrated adequate 
concentration and adequate fund of information.  The veteran 
reported hearing voices all the time and seeing visual 
hallucinations of bugs and small people every day.  He was 
administered the Miller Forensic Assessment Test to determine 
his possible level of malingering.  The veteran scored a 17, 
far higher than the cutoff score of 4 that suggests 
malingering.  He reported extreme symptomatology and rare 
combinations of symptoms such as unusual hallucinations.  The 
examiner noted that other people who reported these symptoms 
were more likely than not exaggerating their symptoms.




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

The Board finds that the evidence of record establishes that 
the social and occupational impairment from the veteran's 
PTSD is not in excess of the deficiencies in most areas 
contemplated by the assigned rating of 70 percent.  In this 
regard, the Board notes that the veteran was assigned a GAF 
score of 48 in August 2003 and a GAF score of 50 during his 
February 2004 examination, both of which are consistent with 
serious symptoms.  In addition, the February 2004 VA examiner 
found that the veteran had moderate to severe impairment in 
his social and occupational efficiency, with an overall 
severe impairment level.  With respect to the veteran's other 
reported symptoms, including visual and auditory 
hallucinations and homicidal thoughts, the Board notes that 
the veteran's VA examiners, including the September 2005 VA 
examiner who administered psychological tests, have 
determined that the veteran has exaggerated his symptoms.  
While the veteran did report one instance of suicidal 
thought, as noted above, he has been found to exaggerate his 
symptoms, and the August 2005 VA examiner found that the 
veteran had no active suicidal ideation.  The Board notes 
that the veteran also reported in August 2003 that he could 
not work due to his PTSD; however, none of the medical 
evidence supports his contention.  In fact, due to the 
veteran's failure to cooperate, it is difficult to determine 
the nature and extent of any symptoms associated with his 
PTSD.  Finally, the Board notes that the veteran has been 
married for over 30 years, which suggests that he is able to 
maintain effective relationships.  

In sum, this claim will be denied because of the absence of 
any medical or objective evidence that the veteran's PTSD is 
productive of social and occupational impairment in excess of 
the deficiencies in most areas contemplated by the assigned 
rating of 70 percent.  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


